Citation Nr: 0611309	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-02 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel












INTRODUCTION

The appellant had active military service from October 1963 
to October 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Philadelphia, Pennsylvania.                  


FINDING OF FACT

The appellant's pre-existing bilateral hearing loss did not 
increase in severity during military service.   


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.304, 3.385 
(2005).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim for service connection 
for bilateral hearing loss, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).  Prior to initial adjudication of the 
appellant's service connection claim, a letter dated in 
October 2001 satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The appellant's 
service medical records and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The appellant was also accorded a VA examination in 
February 2004.  38 C.F.R. § 3.159(c)(4).  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006); see also 
Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet. App. March 3, 2006).              

Service connection may be established for disability 
resulting from personal injury incurred or disease contracted 
in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  For certain chronic disorders, including 
sensorineural hearing loss, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service or where there 
is clear and unmistakable evidence that the disability pre-
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.  A preexisting disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.       

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).


In the instant case, the appellant contends that his current 
bilateral hearing loss is related to in-service acoustic 
trauma.  Specifically, he maintains that while he was in the 
military, he experienced "hearing damage from rifle range 
firing" because he did not have any "noise protection."  
In addition, the appellant notes that he was exposed to loud 
noises while repairing radio equipment.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease of disability or an event.  
However, when the determinative issues involves a question of 
medical causation, only individuals possessing specialized 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not show that the appellant possesses medical expertise, 
nor is it contended otherwise.  

The appellant's DD Form 214, Armed Forces of the United 
States Report of Transfer or Discharge, shows that he served 
in the United States Army from October 1963 to October 1965.  
His Military Occupational Specialty (MOS) was as an aviation 
electrician mechanic.  

The appellant's service medical records show that in 
September 1963, the appellant underwent a pre-entry 
examination.  At that time, audiometric testing showed 
puretone thresholds (converted from American Standards 
Association (ASA) to International Standards Organization 
(ISO)) of 15, 10, 15, and 5 decibels in the right ear, and 
15, 10, 10, and 10 decibels in the left ear at 500, 1,000, 
2,000, and 4,000 Hertz, respectively.  (ASA values have been 
converted to ISO standards to facilitate data comparison.)  
Thus, the September 1963 pure tone threshold levels do not 
reflect bilateral hearing loss for VA purposes.  See 38 
C.F.R. § 3.385.  However, at the time of the appellant's 
actual entrance into the military in October 1963, the 
appellant apparently underwent additional audiometric 
testing.  At that time, the testing showed puretone 
thresholds (converted from ASA to ISO) of 15, 10, 10, 25, and 
55 decibels in the right ear, and 15, 10 20, 55, and 50 
decibels in the left ear at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  (ASA values have been converted 
to ISO standards to facilitate data comparison.)  
Accordingly, the October 1963 induction examination findings 
of pure tone thresholds of 55 decibels at 4,000 Hertz in the 
right ear, and 55 and 50 decibels at 3,000 and 4,000 Hertz, 
respectively, in the left ear demonstrated a bilateral 
hearing loss disability under VA standards, and rebutted the 
presumption that the appellant's bilateral auditory acuity 
was in sound condition at service entrance.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. §§ 3.304(b), 3.385.

The appellant's service medical records also show that in 
January 1965, the appellant sought treatment for hearing 
complaints.  At that time, he stated that he could not hear 
in noisy areas.  It was noted that the appellant "first 
noticed [at] age 17."  In regard to additional history, it 
was reported that the appellant had "frequent rifle firing 
PTS."  The impression was acoustic trauma and the appellant 
was directed to wear ear plugs due to noise exposure.  In 
addition, the appellant underwent audiometric testing which 
showed puretone thresholds (converted from ASA to ISO) of 25, 
15, 10, and 25 decibels in the right ear, and 15, 20, 25, and 
55 decibels in the left ear at 500, 1,000, 2,000, and 4,000 
Hertz, respectively.  (ASA values have been converted to ISO 
standards to facilitate data comparison.)  Thus, the right 
ear pure tone threshold levels recorded in January 1965 do 
not reflect right ear hearing loss for VA purposes.  However, 
the appellant's auditory threshold for his left ear at 4,000 
Hertz was 55 decibels.  Thus, at the time of the January 1965 
audiometric examination, the appellant had left ear hearing 
loss that is considered a disability for VA purposes.  See 
38 C.F.R. § 3.385.      

Nevertheless, in August 1965, the appellant underwent a 
separation examination.  At that time, the appellant's ears 
were clinically evaluated as "normal."  In addition, 
audiometric testing showed puretone thresholds (converted 
from ASA to ISO) of 20, 5, 5, 30, and 20 decibels in the 
right ear, and 20, 15, 10, 15, and 15 decibels in the left 
ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  (ASA values have been converted to ISO 
standards to facilitate data comparison.)  Therefore, at the 
time of the appellant's separation examination, he did not 
have the required audiometric thresholds for a finding of 
hearing impairment in either ear under the provisions of 
38 C.F.R. § 3.385.  

Private medical records, from March to April 1969, show that 
in March 1969, the appellant sought treatment for 
lightheadedness and a sensation of pressure in both ears.  In 
the March 1969 private medical record, it was noted that when 
questioned as to hearing loss, the appellant stated that he 
had had a hearing loss for a number of years and that he 
believed that it started while he was in the Army.  It was 
also reported that the appellant underwent an audiogram which 
showed a high frequency sensorineural hearing loss consistent 
with noise trauma.  The impression was of sensorineural 
hearing loss secondary to "acoustical trauma."  It was 
recommended that the appellant use hearing protection when he 
"shoots guns."  

Additional private medical records reflect that in November 
1998, the appellant was diagnosed with bilateral sloping 
high-tone sensorineural hearing loss, noise-induced.   

A VA audiological examination was provided in February 2004.  
At that time, the examiner stated that he had reviewed the 
appellant's claims file.  The examiner indicated that upon a 
review of the appellant's induction physical examination 
report, although an initial pure tone audiometry revealed 
normal hearing sensitivity, following an apparent 
re-evaluation, a high frequency hearing loss was noted, 
bilaterally.  However, the examiner noted that the appellant 
was still considered physically fit enough to serve.  The 
examiner reported that at the time of the appellant's 
discharge from the military, the separation physical once 
again revealed normal hearing sensitivity.  According to the 
examiner, no further audiometric data was available for 
review until March 29, 1969, at which time a high frequency 
sensorineural hearing loss, right ear worse than left, was 
noted.  The examiner stated that re-evaluation in 1998 
revealed hearing sensitivity thresholds consistent with those 
reported in 1969.       

In the February 2004 VA audiological examination report, the 
examiner noted that the appellant related an intensive 
history of noise exposure, first in the military as a 
marksman coach on the rifle range facing intense noise 
exposure for three to four days while in basic training.  In 
addition, the appellant was also "reportedly . . . in 
communication, oftentimes exposed to signal generator noise 
composed of high frequency noise."  The examiner indicated 
that after the appellant's discharge, he spent several years 
in civilian noise-related production jobs, first in a shoe 
factory and then in a boxcar manufacturer, and finally, until 
his recent retirement in 2002, as a production line mechanic.  
During that period of time, the appellant was also reportedly 
involved as a part-time saw mill operator for approximately 
10 years, all while engaging in noise-related pastimes of 
target shooting.   

The audiological examination revealed that the appellant had 
pure tone air conduction threshold levels in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 10, 10, 
70, 80, and 80 decibels, respectively, with a pure tone 
average of 60 decibels.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 25, 40, 65, 85, and 75 decibels, with a pure tone average 
of 66 decibels.  Speech discrimination percentages were 84 
percent in his right ear and 86 percent in his left ear.  The 
examiner interpreted the results as showing a normal hearing 
sensitivity at 250 to 500 Hertz, followed by a mildly 
moderate to severe and moderate, symmetrically sloping, mid-
to-high frequency sensorineural hearing loss.  According to 
the examiner, the audiometric configuration was consistent 
with noise-induced hearing loss.  The examiner opined that in 
light of the evidence of record, which revealed normal 
hearing sensitivity at the time of discharge, it appeared 
more likely that the appellant's civilian occupational and 
recreational noise exposure was related to his current 
hearing loss.  The examiner noted that his opinion was 
reported as such since the appellant's hearing loss was first 
diagnosed in 1969, several years following normal hearing 
test results reported at the time of the appellant's military 
discharge and several years after working in noise hazardous 
civilian occupations.   

As stated above, at the time of the appellant's induction 
into the military in October 1963, he had bilateral hearing 
loss that is considered a disability for VA purposes; 
therefore, the presumption of soundness is rebutted.  
38 U.S.C.A. § 1111.  However, in this case, the evidence of 
record demonstrates that the pre-existing bilateral hearing 
loss was not aggravated by service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  In this regard, the Board recognizes that 
in January 1965, the appellant sought treatment for hearing 
complaints and was diagnosed with acoustic trauma.  However, 
results of audiometric testing taken at that time only showed 
left ear hearing loss for VA purposes, and did not show right 
ear hearing loss for VA purposes.  In addition, at the time 
of the appellant's separation examination in October 1965, he 
did not have the required audiometric thresholds for a 
finding of hearing impairment in either ear under the 
provisions of 38 C.F.R. § 3.385.  Moreover, the VA examiner 
from the February 2004 VA audiological examination stated 
that although a high frequency hearing loss was noted, 
bilaterally, at the time of the appellant's induction 
examination, nevertheless, at the time of the appellant's 
separation examination in October 1965, the separation 
physical revealed normal hearing sensitivity.  Moreover, the 
first evidence of bilateral hearing loss post service was not 
until 1969.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection 
based on aggravation).  Accordingly, there is no medical 
evidence of record that the veteran's preexisting bilateral 
hearing loss was aggravated by his military service.  

 
ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


